DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1 , 9 and 10, the claimed invention are unclear of “detection data of the coverage area by integrating the assigned data, and the extracted interpolation data” in claim 1; “generating detection data of the coverage area by integrating the assigned data and the interpolation data” in claim 9; “a detection data generation process to generate detection data of the coverage area by integrating the assigned data, and the interpolation data extracted by the interpolation extraction process” in claim 10, because there is no metes and bound specify to define for performance in technical operation between the assigned data and the interpolation data. Therefore, the claimed invention are unclear and the data detected is defected.
 	Dependent claims 2-8 are rejected based on the rejection of the base claim.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tokyo Keiki Inc (JP 61-283885A submitted by the applicant). Hereafter called Tokyo. Examiner takes official notice to any merely difference languages between the claimed invention and the reference are in view of ordinary skill and customary meaning in the art that perform the features as claimed which is indicated in the parenthesis. Further see the defect under 35 U.S.C. 112 indicated above.

With respect to claim 1, Tokyo teach a designed area (a portion corresponding to a detection distance “a “, and designed data (video information for the detection distance “a” of a designed sensor (an X-band radar unit 1) are obtained, interpolation data (video information obtained by an S-band radar unit 2) of a sensor (the S-band radar unit 2) that has detected a missing area (a range of shadow angles θ11 and  θ12) not detected in the designed data is obtained, and detection data (combined video information) for the designed area is obtained by integrating the designed data and the interpolation data (page 3, lower left column, line 18 to lower right column, line 9, page 6, upper right column , line 9 to lower right column, line 13 associated with figures 1 and 8). 

With respect to claim 3, Tokyo teach wherein a remote area (for a detection distance “b” having a distance from the designed sensor not less than a second threshold (the detection distance “a” and sensor data of a sensor (the S-band radar unit 2) that has detected the remote area are also used as the interpolation data (page 6, upper right column, line 9 to lower right column, line 13 associated with figure 8). 
With respect to claim 5, Tokyo teach wherein the designed data and the interpolation data are converted into data based on the same coordinate system (X and Y coordinate data are obtained by a coordinate conversion unit 9) before these items of data are combined (page 3, upper right column, lines 9-14 associated with figure 1).

Claims 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tokyo in view of Furuno Electric CO., LTD (JP 4-238285A submitted by the applicant). Hereafter called Furuno.
With respect to claim 2, Tokyo teach the features of the claimed invention as recited in the above, but silent about specifies, as the missing area, an area wherein a distance between positions indicated in the assigned data being adjacent to each other is equal to or more than a first threshold value. However, Furuno, in the same field of area, teach in par 0020 associated with figures 4-5, an area with which the distance between positions indicated by adjacent items of designed data (image data of radar video obtained by using a radar antenna 1) is not less than a first threshold (XY coordinate having regular interval) is considered as a missing area (image data of radar video obtained by using a radar antenna 2). It would have been obvious to one of ordinary skill in the art before the effective filing date 
With respect to claims 4, 6 and 8, combined Tokyo and Furuno teach wherein a remote area (for a detection distance “b” having a distance from the designed sensor not less than a second threshold (the detection distance “a” and sensor data of a sensor (the S-band radar unit 2) that has detected the remote area are also used as the interpolation data (Tokyo, page 6, upper right column, line 9 to lower right column, line 13 associated with figure 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanaoka et al (US 20150362921) discloses surrounding environment recognition device, autonomous mobile system using same, and surrounding environment recognition method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865